                   LEE LITIGATION GROUP, PLLC
                                   148 WEST 24TH STREET, 8TH FLOOR
                                         NEW YORK, NY 10011
                                          TEL: 212-465-1180
                                          FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM


WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                                   December 23, 2019
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                 MEMO ENDORSED
                 Re:      Leible, et al. v. Maison Kayser, LLC, et al.
                          Case No. 18-cv-11150 (KPF)

Dear Judge Failla:

        We are counsel for Plaintiffs in the above-referenced matter. We write, jointly with counsel
for Defendants, to respectfully request an extension of time for the parties to submit a discovery
status update currently due today and an extension of the discovery and deposition deadline.

        The parties have met and conferred on December 9, 17 and 23, 2019 (C.K. Lee and Angela
Kwon for Plaintiffs and Christine Hogan and Joseph Flanagan for Defendants) on various issues
for this action, including the pre-certification discovery addressed during the November 7, 2019
hearing, the deposition schedule, a stipulation of conditional collective action certification, and the
possibility of class-wide mediation. However, in light of the holidays, Defendants request
additional time to formulate a position on each of these issues.

        Based on the foregoing, the parties respectfully request an extension until January 10, 2020
to inform the Court of either (i) the parties’ plans to participate in mediation for a contemplated
class and collective action settlement, or (ii) the parties’ position on pre-certification discovery. In
addition, the parties respectfully request a 90-day extension of the fact discovery and deposition
deadline, from December 31, 2019 to March 30, 2020, to continue discovery for this matter.

        We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
Application GRANTED. No further extensions of the deadline
for the completion of discovery will be contemplated, unless
made necessary by the parties' participation in mediation.

Dated:    December 26, 2019     SO ORDERED.
          New York, New York




                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
